Title: To Alexander Hamilton from Nathan Rice, 4 October 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear General
Hingham [Massachusetts] Octr 4th. 1799

Your favour Circular of 17th Sept. I have receivd. I hope & trust the suggestions therein of the incautious remarks of officers were not applicable to any of my regiment. I am too sensible of the use which would be made by the soldiery of such remarks from their officers, not to have instantly checked them. You request of me a very accurate & special report of the quantity and quality of all the articles which have been receivd. I do not judge myself sufficiently informed of the quality of all the articles supplied, to make a report. I will make it a subject of my investigation but will observe that the article of Shoes is a sourse of great complaint both on account of the size & quality, my paymaster informs me of the number he has recevd. as many as one half can never be worn by the men; being so much under size & by the officers I am told they are of a very inferior quality particularly in the making.
In reply to yours of the 9th I should not have solicited Mr. Roulstons appointment to a first Lieutenantcy, had I conceived it was to be made on the principle of regular promotion—but the appointments being incomplete—new ones daily making & the relative rank in the different grades unsettled; I judged no one would consider himself superseded any more than he was by the last appointments of Hastings Mackay& others.
In settling the relative rank of the company officers, are we to be pointed to no principle by which we are to be governed? Is former rank & service to have no precedency? Nor the first apointments to have no priority over those appointed to vacancies happening consequent on nonacceptances. It is an unplesant & unthankfull task & I must beg, the arrangement may be considered as comeing from you or the War office.
Permit me to beg that some payment may be speedily made the Troops. It will satisfy the engaged and I think very much accelerate the filling up of the regiments.
I am with the utmost respect   your Obt. Servant
N: Rice
P.S. Are all Majors of Infantry considered of one Grade or are the first Majors a grade superior to the 2d Majors of Regiments. If they are not I am apprehensive the principle of rank will so opperate in the two Regts. of Massachutts, as to induce Major Walker to resign; as it will give Roe of Colo Hunnewells rank of him. I should regret it much as he is an excellent of⟨ficer⟩.
Yrs


N: Rice

